On Motion for Reargument.
Per Curiam.
After our opinion in the above case was filed, the respondent H. T. Mulry asked and received permission to present a motion for leave to reargue. Pursuant thereto he has filed such a motion, stating therein certain reasons on which he bases, his contention that justice requires a reargument of the case.
We have carefully considered those reasons and we are of the opinion that they suggest nothing which in the circumstances warrants a reargument.
Motion denied.